Title: From George Washington to Lafayette, 25 July 1785
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dear Marquis,
Mount Vernon 25th July 1785.

I have to acknowledge & thank you for your several favors of the 9th of February—19th of March & 16th of April, with their enclosures; all of which (the last only yesterday) have been received since I had the honor to address you in February.
I stand before you as a Culprit; but to repent & be forgiven are the precepts of Heaven: I do the former—do you practise the latter, & it will be participating of a divine attribute. Yet I am not barren of excuses for this seeming inattention; frequent absences from home—a round of company when at it, & the pressure of many matters, might be urged as apologies for my long silence; but I disclaim all of them, & trust to the forbearance of friendship & your wonted indulgence: indeed so few things occur, in the line on which I now move, worthy of attention—that this also might be added to the catalogue of my excuses; especially when I further add, that one of my letters, if it is to be estimated according to its length, would make three of yours.
I now congratulate you, & my heart does it more effectually than my pen, on your safe arrival at Paris, from your voyage to this Country, & on the happy meeting with Madame la Fayette & your family in good health—May the blessing of this long continue to them—& may every day add increase of happiness to yourself. As the clouds which overspread your hemisphere are

dispersing, & peace with all its concomitants is dawning upon your Land, I will banish the sound of War from my letter: I wish to see the sons & daughters of the world in Peace & busily employed in the more agreeable amusement, of fulfilling the first and great commandment—Increase & Multiply: as an encouragement to which we have opened the fertile plains of the Ohio to the poor, the needy & the oppressed of the Earth; any one therefore who is heavy laden, or who wants land to cultivate, may repair thither & abound, as in the Land of promise, with milk & honey: the ways are preparing, & the roads will be made easy, thro’ the channels of Potomac & James river.
Speaking of these navigations, I have the pleasure to inform you that the subscriptions, (especially for the first) at the surrender of the books, agreeably to the Act which I enclosed you in my last, exceeded my most sanguine expectation: for the latter, that is James river, no comparison of them has yet been made.
Of the £50,000 Sterlg required for the Potomac navigation, upwards of £40,000, was subscribed before the middle of May, & encreasing fast. A President & four Directors, consisting of your hble Servant, Govrs Johnson & Lee of Maryland, & Colo. Fitzgerald & Gilpin of this State, were chosen to conduct the undertaking. The first dividend of the money was paid in on the 15th of this month; & the work is to be begun the first of next, in those parts which require least skill: leaving the more difficult ’till an Engineer of abilities & practical knowledge can be obtained; which reminds me of the question which I propounded to you in my last, on this subject, & on which I should be glad to learn your sentiments. This project, if it succeeds & of which I have no doubt, will bring the Atlantic States & the Western Territory into close connexion, & be productive of very extensive commercial & political consequences; the last of which gave the spur to my exertions, as I could foresee many, & great mischiefs which would naturally result from a separation—& that a separation would inevitably take place, if the obstructions between the two Countries remained, & the navigation of the Mississippi should be made free.
Great Britain, in her commercial policy is acting the same unwise part, with respect to herself, which seems to have influenced all her Councils; & thereby is defeatg her own ends: the restriction of our trade, & her heavy imposts on the staple commodities

of this Country, will I conceive, immediately produce powers in Congress to regulate the Trade of the Union; which, more than probably would not have been obtained without in half a century. The mercantile interests of the whole Union are endeavouring to effect this, & will no doubt succeed; they see the necessity of a controuling power, & the futility, indeed the absurdity, of each State’s enacting Laws for this purpose independant of one another. This will be the case also, after a while, in all matters of common concern. It is to be regretted, I confess, that Democratical States must always feel before they can see: it is this that makes their Governments slow—but the people will be right at last.
Congress after long deliberation, have at length agreed upon a mode for disposing of the Lands of the United States in the Western territory—it may be a good one, but it does not comport with my ideas. The ordinance is long, & I have none of them by me, or I would send one for your perusal. They seem in this instance, as in almost every other, to be surrendering the little power they have, to the States individually which gave it to them. Many think the price which they have fixed upon the Lands too high; and all to the Southward I believe, that disposing of them in Townships, & by square miles alternately, will be a great let to the sale: but experience, to which there is an appeal, must decide.
Soon after I had written to you in Feby, Mr Jefferson, & after him Mr Carmichael informed me that in consequence of an application from Mr Harrison for permission to export a Jack for me from Spain, his Catholic Majesty had ordered two of the first race in his Kingdom (lest an accident might happen to one) to be purchased and presented to me as a mark of his esteem. Such an instance of condescension & attention from a crowned head is very flattering, and lays me under great obligation to the King; but neither of them is yet arrived: these I presume are the two mentioned in your favor of the 16th of April; one as having been shipped from Cadiz—the other as expected from the Isle of Malta, which you would forward. As they have been purchased since December last, I began to be apprehensive of accidents; which I wish may not be the case with respect to the one from Cadiz, if he was actually shipped at the time of your account: should the other pass thro’ your hands you cannot oblige me

more, than by requiring the greatest care, & most particular attention to be paid to him. I have long endeavoured to procure one of a good size & breed, but had little expectation of receiving two as a royal gift.
I am much obliged to you My dear Marquis, for your attention to the Hounds, & not less sorry that you should have met the smallest difficulty, or experienced the least trouble in obtaining them: I was no way anxious about these, consequently should have felt no regret, or sustained no loss if you had not succeeded in your application. I have commissioned three or four persons (among whom Colo. Marshall is one) to procure for me in Kentucke, for the use of the Kings Garden’s at Versailles or elsewhere, the seeds mentioned in the list you sent me from New York, & such others as are curious, & will forward them as soon as they come to my hands; whch cannot be ’till after the growing Crop has given its seeds.
My best wishes will accompany you to Potsdam, & into the Austrian Dominions whenever you set out upon that tour. As an unobserved spectator, I should like to take a peep at the troops of those Monarch’s at their manœuverings upon a grand field day; but as it is among the unattainable things, my philosophy shall supply the place of curiosity, & set my mind at ease.
In your favor of the 19th of March you speak of letters which were sent by a Mr Williams; but none such have come to hand. The present for the little folks did not arrive by Mr Ridouts Ship as you expected; to what cause owing I know not. Mrs Washington has but indifferent health; & the late loss of her Mother, & only brother Mr Barthw Dandridge (one of the Judges of our supreme Court) has rather added to her indisposition. My mother & friends enjoy good health—George has returned after his peregrination thro’ the West Indies, to Burmuda, the Bahama Islands, & Charlestown; at the last place he spent the winter. He is in better health than when he set out, but not quite recovered: He is now on a journey to the Sweet Springs, to procure a stock sufficient to fit him for a matrimonial voyage in the Frigate F. Bassett, on board which he means to embark at his return in October: how far his case is desperate, I leave you to judge—if it is so, the remedy however pleasing at first, will certainly be violent.
The latter end of April I had the pleasure to receive in good

order, by a Ship from London, the picture of your self, Madame la Fayette & the children, which I consider as an invaluable present, & shall give it the best place in my House. Mrs Washington joins me in respectful compliments, & in every good wish for Madame de la Fayette, yourself & family; all the others who have come under your kind notice present their compliments to you. For myself, I can only repeat the sincere attachment, & unbounded affection of My Dr Marqs &c. &c. &c.

G: Washington

